Citation Nr: 9914357	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from July 1968 to October 
1968.  He died December 17, 1992, at the age of 43.  The 
appellant is his widow.  

This appeal arises from a September 1995 rating decision of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, entitlement to 
service connection for the cause of the veteran's death was 
denied.  

The veteran's claims folder contained an April 1995 power of 
attorney in which the appellant appointed The American Legion 
as her representative.  Subsequent thereto, however, there is 
a communication from Disabled American Veterans.  In letters 
from the appellant, which were received at the Board in 
December 1996, she indicated that a private attorney, Mike A. 
Peek, would be handling her case.  However, there is no 
official appointment of Mike A. Peek as her attorney.  In 
September 1997, the appellant revoked her power of attorney 
in favor of The American Legion.  Since there is not a proper 
designation on file indicating that Mike A. Peek is 
designated to act as the appellant's representative, the 
appellant is considered to be unrepresented at this time.  

This case was previously before the Board and was remanded in 
February 1997 so that the appellant could be scheduled for a 
Travel Board hearing.


REMAND

A review of the record reveals that the appellant was 
scheduled for a Travel Board hearing in November 1996.  She 
failed to appear at the hearing.  Later that month, she 
submitted a motion for a new Travel Board hearing date 
pursuant to 38 C.F.R. § 20.704(d) (1998).  The motion was 
granted and the appellant was granted a new Travel Board 
hearing.  In August 1997, the RO scheduled the appellant a 
Travel Board hearing.  The appellant indicated that she was 
unable to keep that hearing date as her attorney was not yet 
prepared.  The RO, in February 1998, scheduled the appellant 
for another Travel Board hearing in April 1998.  Again, the 
appellant asked for a postponement of hearing date.  Pursuant 
to 38 C.F.R. § 20.704(c), the hearing was to be rescheduled 
for the next available hearing date after the appellant or 
her representative gives notice that the contingency that 
gave rise to the request for the postponement has been 
removed.  The RO on two occasions rescheduled the appellant 
for a Travel Board hearing without first contacting the 
appellant to determine if the contingency which gave rise to 
the postponement had been removed.  The appellant should be 
scheduled for a Travel Board hearing after it has been 
established that the contingency which gave rise to the 
postponement has been removed.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

The RO should contact the appellant and 
ascertain from her whether the 
contingency that gave rise to the 
postponements of Travel Board hearings 
has been removed and she is ready to have 
a Travel Board hearing scheduled.  If so, 
she should be notified of the date and 
time of the hearing in accordance with 
38 C.F.R. § 20.704(c).  If she is not 
ready for a Travel Board hearing, the RO 
should ascertain from her if it is still 
her desire to have a Travel Board 
hearing.

Thereafter, the claims folder should be returned to this 
Board for further appellate review.  No action is required of 
the appellant until she receives further notice.  The purpose 
of this remand is to accord the appellant due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


